Citation Nr: 0706660	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-44 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the RO in Winston-Salem, North 
Carolina.

Since further development is required before deciding the 
claim, the Board is remanding the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

Records show the veteran was last provided a VA examination 
regarding his low back disability in June 2004, so almost 
three years ago.  Both he and his representative allege the 
disability is now more severe, so another examination 
is needed to assist in making this important determination.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating).  See, 
too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Additionally, the rating criteria for evaluating spinal 
disabilities were revised on September 23, 2002, and more 
recently on September 26, 2003, when the diagnostic codes 
were renumbered - including changing Diagnostic Code 5293 to 
5243.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  The report 
of the June 2004 VA examination does not contain sufficient 
information to determine the severity of the veteran's lumbar 
spine disability according to the revised standards.  For 
example, the report of that examination does not comment on 
whether there are incapacitating episodes and, if so, their 
relative frequency.  So another examination is also needed to 
assess the severity of the disability with these new 
requirements in mind.  See 38 U.S.C.A. § 5103A(d)(1); 38 
C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
concerning the current severity of the 
service-connected low back disability. 

Have the examiner review the claims 
file, including a complete copy of this 
remand, for the veteran's pertinent 
medical and other history.

The evaluation should include all 
necessary testing, specifically range 
of motion studies, with motion measured 
to the nearest five degrees in all 
ranges of motion.  The examiner should 
comment on whether the veteran has 
ankylosis, favorable or unfavorable, 
of any segment of the spine or the 
entire spine.  The examiner should also 
determine whether there is weakened 
movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the low back 
is used repeatedly over a period of 
time.  This determination also should 
be portrayed, if feasible, in terms of 
the degree of additional range of 
motion loss due to pain on use during 
flare-ups.  The examiner should 
determine whether there is muscle 
spasm, guarding, or localized 
tenderness that does or does not result 
in an abnormal gait or abnormal spinal 
contour, e.g., scoliosis, reversed 
lordosis, or abnormal kyphosis; or 
whether there are residuals of a 
vertebral fracture with loss of 50 
percent or more of vertebral body 
height.

The examiner should comment, as well, 
on whether the veteran has degenerative 
disc disease (DDD), that is, in 
addition to the already service-
connected degenerative joint disease 
(DJD, i.e., arthritis).  If he does, 
also indicate whether this is part and 
parcel of the service-connected low 
back disability or, instead, due to 
other unrelated factors.  If the 
veteran has DDD (in addition to the 
service-connected DJD), and if the DDD 
is part and parcel of his service-
connected low back disability, then 
also indicate whether he experiences 
incapacitating episodes and, if he 
does, how often during the past 12 
months.  [Note:  an incapacitating 
episode is defined as a period of acute 
signs and symptoms due to 
intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a 
physician.]  Indicate, too, whether 
there is radiculopathy/sciatic 
neuropathy involving the 
lower extremities as a result of the 
DDD.

2.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


